                                           Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     KARA GORDON, et al.,                               Case No. 20-cv-06442-LB
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTION FOR A
                                  13             v.                                         PRELIMINARY INJUNCTION
                                  14     STATE BAR OF CALIFORNIA, et al.,                   Re: ECF No. 6
                                  15                    Defendants.

                                  16

                                  17                                          INTRODUCTION

                                  18      The three plaintiffs in this lawsuit — all with disabilities that preclude their taking the October

                                  19   5–6, 2020 California bar exam remotely under the State Bar of California’s current testing

                                  20   requirements — sued the State Bar and the National Conference of Bar Examiners (“NCBE”) and

                                  21   moved for a preliminary injunction to enjoin the State Bar from requiring them to take the bar in

                                  22   person. In the complaint, the plaintiffs contend that the defendants’ failure to accommodate their

                                  23   inability to comply with three remote-testing conditions — no bathroom breaks during a test

                                  24   session, no paper tests, and no physical scratch paper — violates (1) Title II of the Americans with

                                  25   Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12131 et seq. (claim one against the State Bar), (2)

                                  26   Title III of the ADA (claim two against the NCBE), and (3) California’s Unruh Civil Rights Act,

                                  27

                                  28

                                       ORDER – No. 20-cv-06442-LB
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 2 of 18




                                   1   Cal. Civ. Code § 51 et seq. (claim three against the NCBE).1 In the motion, they contend that they

                                   2   are likely to succeed on the merits of their ADA claims because the defendants’ “two-tiered

                                   3   system” facially discriminates against disabled test takers, burdens and disproportionately impacts

                                   4   them, and denies them equal and meaningful access to the exam. They contend too that the

                                   5   defendants can accommodate their inability to comply with the remote-testing requirements,

                                   6   without undue burden, and that absent that accommodation, they will suffer irreparable harm

                                   7   through heightened risk of COVID-19 infection, poor performance because of the resulting stress,

                                   8   and for one plaintiff, possible postponement of an important surgery.2

                                   9         The State Bar opposed the motion on the grounds that the plaintiffs are not likely to succeed

                                  10   on the merits of their claims because (1) its remote rules that promote exam security do not

                                  11   discriminate because they are neutral, and its in-person test procedures — with heightened

                                  12   COVID-19 protocols developed by an epidemiologist (including private hotel rooms for each test
Northern District of California
 United States District Court




                                  13   taker) — allow equal and safe access to the exam, and (2) the plaintiffs’ proposed

                                  14   accommodations would require it — in a short time — to implement new systems, causing undue

                                  15   burden. It also contends that the plaintiffs have not established irreparable harm, given the

                                  16   COVID-19 protocols, the lowering of the passing score for the bar by 50 points, and its

                                  17   establishment of a provisional-licensing program that allows law-school graduates who have not

                                  18   yet passed a bar exam to practice law until June 2022.3

                                  19         The NCBE has authorized the State Bar to offer paper versions of the Multistate Bar

                                  20   Examination (“MBE”) remotely, but, it contends, the State Bar makes the decisions about how it

                                  21   will administer the exam to ensure its fairness and integrity.4 It thus opposed the motion on the

                                  22   ground that the plaintiffs are not likely to succeed on the merits of their claims because (1) they

                                  23   lack Article III standing for claims against the NCBE because the State Bar is the decisionmaker,

                                  24

                                  25
                                       1
                                        First Am. Compl. (“FAC”) – ECF No. 24. Citations refer to the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of the documents.
                                  26   2
                                        Mot. – ECF No. 6 at 26–31; Reply to State Bar Opp’n – ECF No. 47 at 14–20; Reply to NCBE
                                       Opp’n – ECF No. 47-1 at 6–11.
                                  27   3
                                           State Bar Opp’n – ECF No. 44 at 7–29.
                                  28   4
                                           NCBE Opp’n – ECF No. 42 at 8–9.

                                       ORDER – No. 20-cv-06442-LB                         2
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 3 of 18




                                   1   not the NCBE, and (2) the ADA claim against it fails, in part because the NCBE has complied

                                   2   with the rules that apply to it and in any event has authorized remote testing. It also contends that

                                   3   the plaintiffs have not established irreparable harm (largely for the reasons that the State Bar

                                   4   advances) or the other elements for preliminary-injunctive relief.5

                                   5         The court denies the motion. On this record, in October 2020, the plaintiffs are not likely to

                                   6   succeed on the merits of their claims and have not established irreparable harm.

                                   7

                                   8                                               STATEMENT

                                   9         The State Bar of California is administering the October 2020 exam to 10,043 test takers.

                                  10   9,600 will take the test remotely, including 462 remote test takers who were granted

                                  11   accommodations related to their disabilities. 443 test takers, including 195 test takers who were

                                  12   granted accommodations due to their disabilities, will take the test in person.6
Northern District of California
 United States District Court




                                  13         The State Bar has requirements for taking bar remotely, including technical requirements (such

                                  14   as a laptop with a functional webcam and a reliable internet connection) and the ability to comply

                                  15   with remote-testing conditions.7 The in-person test takers who do not have disabilities generally

                                  16   were unable to comply with remote-testing requirements such as a laptop with a webcam and

                                  17   reliable access to the internet.8 The plaintiffs were unable to comply with one or more of the

                                  18   following remote-testing conditions: (1) the ability to stay in view of the webcams for each testing

                                  19   session, meaning, test takers can leave the webcam only for scheduled breaks; (2) an agreement

                                  20   not to use physical scratch paper during the essay portion of the bar exam; and (3) taking the bar

                                  21   exam via the ExamSoft software program, which delivers test questions at timed intervals,

                                  22   monitors test takers to ensure that there is no cheating, and is entirely electronic, which means that

                                  23   remote test takers cannot use a paper exam.9 The three plaintiffs here undisputedly have

                                  24
                                       5
                                           Id. at 13–16.
                                  25   6
                                           Hershkowitz Decl. – ECF No. 44-1 at 9 (¶¶ 49–50).
                                  26   7
                                        Id. at 5 (¶¶ 23–25) & Acknowledgment of Testing Requirements, Ex. E to id., ECF No. 44-1 at 51–
                                       56.
                                  27   8
                                           Hershkowitz Decl. – ECF No. 44-1 at 9 (¶ 49).
                                  28   9
                                           Id. at 5–9 (¶¶ 23–46).

                                       ORDER – No. 20-cv-06442-LB                          3
                                              Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 4 of 18




                                   1   disabilities that preclude their compliance with one or more of the three testing conditions, and for

                                   2   that reason, the State Bar granted their requests for testing accommodations, including (for

                                   3   example) additional testing time, private rooms for testing, printed test materials, and mid-session

                                   4   bathroom breaks.10 The issue thus is only whether the ADA requires the defendants to

                                   5   accommodate the plaintiffs’ disabilities by allowing them to take the bar exam remotely. Facts

                                   6   relevant to that issue are summarized in the next sections: (1) the State Bar’s protocols for

                                   7   administering the October 2020 bar exam, and (2) the plaintiffs’ proposals for accommodating

                                   8   their disabilities remotely.

                                   9

                                  10   1. The State Bar’s Administration of the October 2020 Bar Exam

                                  11         Usually the State Bar — an administrative arm of the California Supreme Court — administers

                                  12   the bar exam twice a year, in person, in a timed, closed-book, two-day examination that includes
Northern District of California
 United States District Court




                                  13   essay questions, a performance test, and the NCBE’s Multistate Bar Examination (“MBE”).11 If

                                  14   test takers need an accommodation, they must petition the State Bar, which grants hundreds of

                                  15   testing-accommodation requests for every administration of the exam.12

                                  16         To address the impact of COVID-19, the Supreme Court of California — rather than

                                  17   cancelling the bar exam — implemented remote administration of the exam, hired an

                                  18   epidemiologist to develop a protocol for in-person exam takers, and allowed 2020 law-school

                                  19   graduates to provisionally practice law through June 1, 2022 without passing a bar exam.13 The

                                  20   main issue here is the COVID-19 protocol for in-person exam takers.

                                  21

                                  22

                                  23

                                  24

                                  25   10
                                         Id. at 11–12 (¶¶ 60–62) & Testing Accommodations Notices, Exs. G–I to id. – ECF No. 44-1 at 78–
                                  26   86.
                                       11
                                            Hershkowitz Decl. – ECF No. 44-1 at 3 (¶¶ 10–11).
                                  27   12
                                            Id. (¶ 9)
                                  28   13
                                            Id. at 3 (¶¶ 13–15) & Letters, Exs. A–C to id. – ECF No. 44-1 at 19–31.

                                       ORDER – No. 20-cv-06442-LB                           4
                                              Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 5 of 18




                                   1         The State Bar developed its COVID-19 protocol with the assistance of an infectious-disease

                                   2   expert and epidemiologist, Jeffrey Klausner, M.D., M.P.H.14 The protocol adheres to best

                                   3   practices, as recommended by the Centers for Disease Control and Prevention and the California

                                   4   Department of Public Health, and it includes the following: (1) each test taker has a private hotel

                                   5   room; (2) face coverings are mandatory for all staff and exam takers; (3) alcohol-based

                                   6   disinfectants are available for hand use; (4) there will be designated site-safety leaders; (5)

                                   7   measures will be implemented to reduce the occupancy of communal areas, lunch areas, and

                                   8   restrooms to reduce crowding and possible COVID-19 exposure; (6) environmental interventions

                                   9   — such as the opening of windows and doors and the use of outside registration tables — will be

                                  10   used; and (7) the State Bar’s COVID-19 Code of Conduct will be followed (including taking the

                                  11   temperature of those entering the testing location).15 The hotels have safety, cleaning, disinfection,

                                  12   and COVID-19 prevention plans that are consistent with best practices in the industry and that will
Northern District of California
 United States District Court




                                  13   lower the risk of COVID-19 transmission.16 Dr. Klausner concludes that the bar exam may be

                                  14   conducted safely and that the risk of infection (associated with attending the examination and

                                  15   staying in a single, private hotel room) is less than visiting a grocery store and is not greater than

                                  16   visiting a bank.”17

                                  17         In response to the plaintiffs’ challenge to two of Dr. Klausner’s sources on the ground that

                                  18   there has been no peer review of them, Dr. Klausner’s supplemental declaration establishes that

                                  19   they have been submitted for peer review.18 He also responds to the plaintiffs’ contentions about

                                  20   the risks of COVID-19 (including to disabled persons): most persons with disabilities are not at

                                  21

                                  22

                                  23   14
                                         Hershkowitz Decl. – ECF No. 44-1 at 10 (¶ 54); Klausner Decl. – ECF No. 44-2 (recounting his
                                       substantial credentials, the plan, and his opinion that the individual plaintiffs may take the bar
                                  24   examination safely in person).
                                  25
                                       15
                                          Klausner Decl., ECF No. 44-2 at 6–7 (¶¶ 36–50); Healthy Exam Plan, Ex. B to id. – ECF No. 44-2
                                       at 24–36.
                                  26   16
                                            Klausner Decl., ECF No. 44-2 at 8 (¶¶ 50–51).
                                       17
                                  27        Id. at 8 (¶ 52).
                                       18
                                         Sur-Reply to State Bar’s Opp’n – ECF No. 50-1 at 5–6; Klausner Supp. Decl. – ECF No. 53 at 2–3
                                  28   (¶¶ 3–7).

                                       ORDER – No. 20-cv-06442-LB                           5
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 6 of 18




                                   1   higher risk for COVID-19, and there can be an association between disability and other chronic

                                   2   conditions that may increase the risk of COVID-19.19

                                   3

                                   4   2. The Plaintiffs’ Proposals for Accommodating Their Disabilities Remotely

                                   5         The plaintiffs have disabilities that do not allow them to comply with one or more of the three

                                   6   remote-testing conditions at issue in the litigation: no bathroom breaks during a test session, no

                                   7   paper tests, and no physical scratch paper.20 All plaintiffs submitted declarations that they (1) have

                                   8   hardships related to their employment if they do not take the bar examination now and (2) fear

                                   9   poor performance on an in-person exam because of their stress about COVID-19.21

                                  10         The plaintiffs also identify other COVID-19 concerns. Plaintiff I.C.-B. has asthma, a risk

                                  11   factor for COVID-19.22 Plaintiff John Doe’s wife is pregnant with twins and has asthma, and he is

                                  12   concerned about the risk that in-person test taking poses to her.23 Plaintiff K.G. has a surgery
Northern District of California
 United States District Court




                                  13   scheduled on October 13, 2020 (a week after the bar exam) to ameliorate symptoms associated

                                  14   with K.G.’s disability (a cerebrospinal-fluid leak that increases the risk of serious illness from

                                  15   COVID-19).24 K.G.’s doctor — a specialist at Stanford — requires K.G. to take a COVID-19 test

                                  16   two to three days before the surgery, socially distance by at least six feet, and ensure proper

                                  17   handwashing.25 Exposure to COVID-19 might require rescheduling the surgery, causing

                                  18   hardship.26 The plaintiffs’ expert recommends that K.G. take the bar exam remotely.27

                                  19
                                       19
                                            Klausner Supp. Decl. – ECF No. 53 at 3 (¶¶ 9–10).
                                  20   20
                                          The State Bar approved John Doe’s application to take the exam remotely. Hershkowitz Decl. – ECF
                                  21   No. 44-1 at 11 (¶ 62) (the State Bar granted John Doe’s petition for additional testing time, testing in a
                                       private room, and permission to circle MBE answers in the MBE question book; State Bar staff will
                                  22   transfer the answers to the MBE answer sheet later; John Doe did not ask to take a paper test).
                                       21
                                          Gordon Supp. Decl. – ECF No. 47-4 at 6 (¶¶ 20–21); Callejo-Brighton Supp. Decl. – ECF No. 47-5
                                  23   at 4 (¶¶ 13–15); Doe Supp. Decl. – ECF No. 47-6 at 4–5 (¶¶ 11–12).
                                  24
                                       22
                                            Callejo-Brighton Decl. – ECF No. 6-1 at 2 (¶ 7).
                                       23
                                            Doe Supp. Decl. – ECF No. 47-6 at 3–4 (¶¶ 8–9).
                                  25   24
                                            Gordon Decl. – ECF No. 6-3 at 7 (¶ 21).
                                  26   25
                                            FAC – ECF No. 24 at 13 (¶ 36); Gordon Decl. – ECF No. 6-3 at 7 (¶ 22).
                                  27
                                       26
                                            Gordon Supp. Decl. – ECF No. 47-4 at 5 (¶ 16).
                                       27
                                         Graves Decl. – ECF No. 6-4 at 10 (¶ 33) (filed before the State Bar submitted its COVID-19
                                  28   protocol).

                                       ORDER – No. 20-cv-06442-LB                              6
                                              Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 7 of 18




                                   1         The plaintiffs contend that the State Bar can accommodate their inability to comply with the

                                   2   at-issue testing conditions — no bathroom breaks during a test session, no paper tests, and no

                                   3   physical scratch paper — easily and without undue burden.

                                   4         Disabled test takers who need bathroom breaks during test sessions can scan the bathroom at

                                   5   the beginning of the test day to prove the absence of unauthorized material, announce their need

                                   6   for a break on camera, take the laptop to the bathroom and leave it outside, use the bathroom

                                   7   privately, and collect the laptop upon leaving.28 (The D.C. Bar accommodates mid-session breaks

                                   8   for remote test takers.29)

                                   9         Disabled test takers who need paper exams can receive them by courier or through a secure file

                                  10   transfer that they print in front of a proctor.30 The State Bar can proctor the exam through

                                  11   ExamSoft (in the same way it proctors other remote test takers) and through Zoom (via a second

                                  12   device that captures the workspace with the paper exam).31 Human proctors can use Zoom
Northern District of California
 United States District Court




                                  13   breakout rooms or a dedicated Zoom session to proctor and record each test session.32 Third-party

                                  14   vendors are available for this project.33 The typed essay and performance tests can be uploaded to

                                  15   Dropbox (or a similar file-transfer service) or returned through ExamSoft.34 The hand-marked

                                  16   MBE answers can be sealed in front of the human proctor and returned by courier, or the test taker

                                  17   can photograph the pages in front of the proctor and upload them to Dropbox (or a similar

                                  18   service).35 A courier can collect the exam pages.36 (The NCBE told the State Bar that it was

                                  19

                                  20

                                  21

                                  22   28
                                            Gonzales Decl. – ECF No. 23 at 7 (¶ 22).
                                  23
                                       29
                                            Reply to State Bar Opp’n – ECF No. 47 at 11–12.
                                       30
                                            Gonzales Decl. – ECF No. 23 at 4 (¶ 16).
                                  24   31
                                            Id. at 4–5 (¶ 16).
                                  25   32
                                            Id.
                                       33
                                  26        Id. at 3 (¶10), 7 (¶ 21).
                                       34
                                            Id. at 5 (¶ 16).
                                  27   35
                                            Id.
                                  28   36
                                            Id.

                                       ORDER – No. 20-cv-06442-LB                         7
                                              Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 8 of 18




                                   1   “open” to having the written exam proctored either (1) in person at the test taker’s home by a

                                   2   proctor retained by the Bar or (2) by a remote service such as a secure Zoom meeting.37)

                                   3         Disabled test takers who need physical scratch paper can use the paper-test protocol for

                                   4   detecting concealed pages and can use their webcam to scan a finite number of pages before each

                                   5   test session.38

                                   6         In addition to authorizing the State Bar to allow remote test takers to take a written MBE, the

                                   7   NCBE points to “the State Bar’s independent role in determining how it will administer its bar

                                   8   examination so as to fulfill its important mission in licensing lawyers in the State of California.

                                   9   Exam security is a critical part of ensuring the fairness and integrity of any examination that is

                                  10   used as part of a state’s process for licensing professionals and protecting the general public.”39

                                  11         According to the State Bar, the plaintiffs’ proposals are not feasible. Virtual monitoring during

                                  12   an entire test session allows the State Bar to verify that a test taker is not cheating during the
Northern District of California
 United States District Court




                                  13   closed-book exam.40 It is difficult to verify by webcam whether physical scratch paper is blank or

                                  14   has hidden notes.41 Distribution of the secure ExamSoft software program prevents unauthorized

                                  15   disclosure of test questions and preserves the security and integrity of the exam.42

                                  16         The State Bar’s admissions director provides more information about test takers with

                                  17   disabilities that preclude their compliance with the at-issue testing conditions: 79 test takers

                                  18   require paper copies of the test questions, 17 require mid-session restroom breaks, and 7 require

                                  19   physical scratch paper.43 Because remote test takers have other accommodations — such as

                                  20   additional testing time — remote administration would require customization of the remote-testing

                                  21   schedules.44 The director and her team met with “multiple vendors” (including ExamSoft, Zoom,

                                  22

                                  23
                                       37
                                            Email, Ex. E to Hill Decl. – ECF No. 43-5 at 2.
                                       38
                                            Mot. – ECF No. 6 at 3.
                                  24   39
                                            NCBE Opp’n – ECF No. 42 at 9.
                                  25   40
                                            Hershkowitz Decl. – ECF No. 44-1 at 7 (¶ 35).
                                       41
                                  26        Id. at (¶ 38).
                                       42
                                            Id. at 9 (¶ 46).
                                  27   43
                                            Nunez Decl. – ECF No. 48 at 2 (¶¶ 2–4).
                                  28   44
                                            Id. (¶ 5).

                                       ORDER – No. 20-cv-06442-LB                             8
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 9 of 18




                                   1   Prometric, ProctorTrack, and Mettl), but “none . . . can guarantee the development and

                                   2   implementation of a new remote proctoring program that will reliably meet the needs of Plaintiffs

                                   3   and other similarly situated test takers.”45 The State Bar has worked for months to test the remote

                                   4   administration of the bar exam, and it is not feasible to do the same now for 100 test takers.46

                                   5

                                   6   3. Procedural History

                                   7         The plaintiffs filed their complaint on September 14, 2020, and moved for a preliminary

                                   8   injunction on September 15, 2020, attaching a proposed order that asked the court to “restrain and

                                   9   enjoin” the defendants from “[r]equiring Plaintiffs to take the California Bar Examination in-person

                                  10   instead of virtually with the accommodations to which they are entitled and have been granted.” 47 The

                                  11   plaintiffs amended the complaint to add an additional State Bar defendant.48 On September 21,

                                  12   2020, they filed a new proposed order that asked the court to “restrain and enjoin” the defendants
Northern District of California
 United States District Court




                                  13   from (1) “[r]equiring Plaintiffs to take the California Bar Examination in person instead of

                                  14   remotely with the accommodations to which they are entitled and have been granted; and (2)

                                  15   “[r]equiring all other test takers with disabilities who are approved for paper copies of the exam

                                  16   and/or unscheduled bathroom breaks to take the California Bar Exam in person instead of

                                  17   remotely with the accommodations to which they are entitled and have been granted.”49 All parties

                                  18   consented to the undersigned’s jurisdiction.50 The court held a hearing on September 30, 2020.

                                  19

                                  20                                          STANDARD OF REVIEW

                                  21         The standards for a TRO and a preliminary injunction are the same. Stuhlbarg Int’l Sales Co.

                                  22   v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A movant must demonstrate

                                  23

                                  24
                                       45
                                          Id. at 3–9 (¶¶ 8–45); Nunez Supp. Decl. – ECF No. 54-1 (recounting the State Bar’s ongoing efforts
                                       to explore the feasibility of remote monitoring and delivery of paper exams).
                                  25   46
                                            Hershkowitz Decl. – ECF No. 44-1 at 12 (¶ 63), 16–17 (¶¶ 87–93).
                                  26
                                       47
                                            Compl. – ECF No. 1; Mot. – ECF No. 6; Proposed Order – ECF No. 6-7.
                                       48
                                            FAC – ECF No. 24.
                                  27   49
                                            Am. Proposed Order – ECF No. 37.
                                  28   50
                                            Consents – ECF Nos. 13, 14, 16.

                                       ORDER – No. 20-cv-06442-LB                         9
                                            Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 10 of 18




                                   1   (1) a likelihood of success on the merits, (2) a likelihood of irreparable harm that would result if

                                   2   an injunction were not issued, (3) the balance of equities tips in favor of the plaintiff, and (4) an

                                   3   injunction is in the public interest. Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                   4   The irreparable injury must be both likely and immediate. Id. at 20–22. “[A] plaintiff must

                                   5   demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”

                                   6   Caribbean Marine Serv. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).

                                   7        Before Winter, the Ninth Circuit employed a “sliding scale” test that allowed a plaintiff to

                                   8   prove either “(1) a likelihood of success on the merits and the possibility of irreparable injury; or

                                   9   (2) serious questions going to the merits were raised and the balance of hardships tips sharply in

                                  10   its favor.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 731 (9th Cir. 1999) (cleaned up). On this

                                  11   continuum, “the greater the relative hardship to [a movant], the less probability of success must be

                                  12   shown.” Id. After Winter, the Ninth Circuit held that although the Supreme Court invalidated one
Northern District of California
 United States District Court




                                  13   aspect of the sliding scale approach, the “serious questions” prong of the sliding scale survived if

                                  14   the plaintiff satisfied the other elements for preliminary relief. Alliance for Wild Rockies v.

                                  15   Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Thus, a preliminary injunction may be

                                  16   appropriate when a movant raises “serious questions going to the merits” of the case and the

                                  17   “balance of hardships tips sharply in the plaintiff’s favor,” provided that the other elements for

                                  18   relief are satisfied. Id. at 1134–35.

                                  19

                                  20                                               ANALYSIS

                                  21        The plaintiffs contend that (1) they are likely to succeed on the merits of their ADA claims that

                                  22   by requiring them to test in person (because they cannot comply with one or more of the three

                                  23   remote-testing conditions of no bathroom breaks during a test session, no paper tests, and no

                                  24   physical scratch paper), the defendants discriminate against them, and (2) they otherwise satisfy

                                  25   the other elements for preliminary-injunctive relief.51 The defendants counter that the plaintiffs

                                  26
                                  27
                                        Mot. – ECF No. 6 at 26–32; Reply to State Bar Opp’n – ECF No. 47 at 14–20; Reply to NCBE
                                       51
                                  28   Opp’n – ECF No. 47-1 at 5–11.

                                       ORDER – No. 20-cv-06442-LB                         10
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 11 of 18




                                   1   have not shown a likelihood of success on the merits of their claims, irreparable harm, or standing

                                   2   for claims against the NCBE.52 The court denies the plaintiffs’ motion because on this record, in

                                   3   October 2020, the plaintiffs have not established that they are likely to succeed on the merits of

                                   4   their claims or shown irreparable harm.

                                   5

                                   6   1. Likelihood of Success on the Merits: ADA Claim Against the State Bar

                                   7         The State Bar undisputedly granted the plaintiffs their requests for accommodations (such as

                                   8   paper tests and mid-session bathroom breaks), albeit through in-person testing. The parties dispute

                                   9   whether the ADA requires the State Bar to further accommodate the plaintiffs by allowing them to

                                  10   take the exam remotely. On this record, it does not.

                                  11         Title II of the ADA, 42 U.S.C. § 12131 et seq., prohibits discrimination on the basis of a

                                  12   disability in the programs, services, or activities of a public entity. Federal regulations require a
Northern District of California
 United States District Court




                                  13   public entity to “make reasonable modifications in policies, practices, or procedures when the

                                  14   modifications are necessary to avoid discrimination on the basis of disability, unless the public

                                  15   entity can demonstrate that making the modifications would fundamentally alter the nature of the

                                  16   service, program, or activity.” 28 C.F.R. § 35.130(b)(7). The elements of a claim under Title II of

                                  17   the ADA are as follows: (1) the plaintiff is an individual with a disability; (2) the plaintiff is

                                  18   otherwise qualified to participate in or receive the benefit of some public entity's services,

                                  19   programs, or activities; (3) the plaintiff was either excluded from participation in or denied the

                                  20   benefits of the public entity’s services, programs or activities, or was otherwise discriminated

                                  21   against by the public entity; and (4) such exclusion, denial of benefits, or discrimination was by

                                  22   reason of the plaintiff’s disability. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).

                                  23         On this record, in October 2020, the plaintiffs have not shown a likelihood of success on the

                                  24   merits because the State Bar’s criteria for remote testing do not discriminate: they are neutral

                                  25   facially and as applied to the plaintiffs, and they ensure equal access to the October 2020 exam. In

                                  26
                                  27

                                  28   52
                                            State Bar Opp’n – ECF No. 44 at 17–30; NCBE Opp’n – ECF No. 42 at 10–19.

                                       ORDER – No. 20-cv-06442-LB                         11
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 12 of 18




                                   1   any event, as the State Bar contends, the plaintiffs’ proposed accommodations impose undue

                                   2   burden on the State Bar and are not feasible before the October exam.

                                   3         1.1   The Criteria for Remote Testing are not Discriminatory

                                   4         The plaintiffs contend that they are likely to prevail on the merits of the ADA claim that the

                                   5   remote-testing requirements are facially discriminatory, burden them disproportionately, and deny

                                   6   them equal and meaningful access to the exam.53 The plaintiffs have not established that they are

                                   7   likely to succeed on the claim.

                                   8         First, the conditions of remote testing do not facially discriminate against the plaintiffs. A

                                   9   facially discriminatory policy is one that categorically excludes disabled persons from

                                  10   participation in a public program. Lovell v. Chandler, 303 F.3d 1039, 1057 (9th Cir. 2002). To

                                  11   support their claims of facial discrimination, the plaintiffs cite cases where municipal ordinances

                                  12   bar methadone clinics.54 See Bay Area Addiction Research & Treatment, Inc. v. City of Antioch,
Northern District of California
 United States District Court




                                  13   179 F.3d 725, 733–34 (9th Cir. 1999); MX Group, Inc. v. City of Covington, 293 F.3d 326, 344–45

                                  14   (6th Cir. 2002). But the ordinances in those cases target disabled persons receiving treatment for

                                  15   drug addiction. By contrast, the State Bar’s security-related remote-testing conditions apply to all

                                  16   test takers.

                                  17         The plaintiffs, citing Lovell, nonetheless contend that the three challenged remote-testing

                                  18   conditions (as opposed to other equipment-based conditions) apply only to disabled persons.55 303

                                  19   F.3d at 1054. Again, they do not. In Lovell, the Ninth Circuit affirmed the district court’s partial

                                  20   summary-judgment in favor of the plaintiffs and against the state of Hawaii under the ADA and §

                                  21   504 of the Rehabilitation Act based on Hawaii’s exclusion of certain disabled persons from its

                                  22   health-insurance program. Id. at 1044. By contrast, the challenged remote-testing conditions do

                                  23   not apply only to disabled test takers and instead apply to all test takers.

                                  24

                                  25

                                  26
                                       53
                                            Mot. – ECF No. 6 at 26–30; Reply to State Bar Opp’n – ECF No. 47 at 14–18.
                                  27   54
                                            Mot. – ECF No. 6 at 26–27.
                                  28   55
                                            Reply to State Bar Opp’n – ECF No 47 at 14–15 (citation omitted).

                                       ORDER – No. 20-cv-06442-LB                          12
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 13 of 18




                                   1         In sum, to prevail on a facial challenge, the plaintiffs must show that “no set of circumstances

                                   2   exists under which the Act would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987).

                                   3   They have not.

                                   4         Second, on this record, the conditions do not burden the plaintiffs disproportionately. Most of

                                   5   the in-person test takers are not disabled. Of the 657 test takers with disability-related

                                   6   accommodations, the State Bar approved 462 (or 70 percent) for remote testing. The plaintiffs

                                   7   counter that 195 (or 44 percent) of the in-person test takers are disabled persons with testing

                                   8   accommodations.56 But this number does not necessarily establish that the State Bar denied the

                                   9   plaintiffs “meaningful access to state-provided services.” Crowder v. Kitagawa, 81 F.3d 1480,

                                  10   1484 (9th Cir. 1996) (cleaned up) (citing Alexander v. Choate, 469 U.S. 287, 302 (1985)). There

                                  11   are practical limits — given the safety and security issues with the administration of the bar exam

                                  12   in person and remotely — to the State Bar’s ability in October 2020 to accommodate all needs
Northern District of California
 United States District Court




                                  13   remotely.

                                  14         Third, the plaintiffs have not shown that they are likely to succeed on the merits of their claim

                                  15   that the remote-testing conditions deny them equal and meaningful access to the exam. Their main

                                  16   argument is that disabled test takers must either test remotely without their accommodations or

                                  17   test in person with their accommodations and risk catching COVID-19.57 The concern about

                                  18   COVID-19 contagion applies to all in-person test takers. Moreover, with its infectious-disease

                                  19   expert and epidemiologist, the State Bar has implemented safety measures — including private

                                  20   rooms and other COVID-19 protocols — for in-person test takers who cannot use the remote

                                  21   format. The plaintiffs do not meaningfully challenge the State Bar’s evidence that the protocols

                                  22   are consistent with best practices, lower the risk of COVID-19 transmission, and allow the State

                                  23   Bar to administer the bar exam safely.

                                  24         Instead, the plaintiffs argue that a public entity’s programs must be equally safe for disabled

                                  25   and non-disabled persons and that the State Bar’s remote-testing conditions violate that

                                  26
                                  27   56
                                            Id. at 16.
                                  28   57
                                            Mot. – ECF No. 6 at 27–30; Reply to State Opp’n – ECF No. 47 at 16–18.

                                       ORDER – No. 20-cv-06442-LB                          13
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 14 of 18




                                   1   principle.58 The cases they cite do not compel the conclusion that the State Bar provides unequally

                                   2   safe programs. See California Sch. for the Blind v. Honig, 736 F.2d 538, 545–46 (9th Cir. 1984);

                                   3   Putman v. Oakland Unified Sch. Dist., No. C-93-3772-CW, 1995 WL 873734, at *13 (N.D. Cal.

                                   4   June 9, 1995). In California School for the Blind, the Ninth Circuit affirmed the district court’s

                                   5   preliminary injunction ordering school officials to conduct additional tests to ensure seismic safety

                                   6   or to close the school. 736 F.3d at 540. In Putnam, the district court addressed the existence of

                                   7   architectural barriers (such as excessively steep wheelchair ramps and heavy doors) that made

                                   8   Oakland schools inaccessible to students in wheelchairs. 1995 WL 873734, at *1, 14. Both cases

                                   9   involved barriers affecting only disabled persons, and neither supports the conclusion that the

                                  10   State Bar’s testing conditions and protocols — which apply to all test takers — violate the ADA in

                                  11   October 2020, especially given the considerable efforts that the State Bar has taken to administer

                                  12   the bar safely and securely to over 10,000 test takers.
Northern District of California
 United States District Court




                                  13         1.2   The Plaintiffs’ Proposed Accommodations Impose Undue Burden

                                  14         The State Bar contends that implementing the plaintiffs’ proposed accommodations — in the

                                  15   form of couriers and remote proctoring, for example — would be a fundamental alteration to its

                                  16   administration of the bar exam.59 The plaintiffs’ procedures are untested, the State Bar has

                                  17   evaluated them with vendors and cannot implement them on this timeline, and at this point, they

                                  18   apparently would disrupt the overall administration of the exam. Thus, even if the State Bar’s

                                  19   remote-testing conditions are discriminatory, the plaintiffs’ relief would be a fundamental

                                  20   alteration that imposes an undue burden on the State Bar.

                                  21         The ADA does not require the State Bar “to take any action that it can demonstrate would

                                  22   result in a fundamental alteration in the nature of the service, program, or activity or in undue

                                  23   financial and administrative burden.” 28 C.F.R. § 35.164. Even if the remote-testing conditions

                                  24   result in a disproportionate or undue burden on disabled persons, the court determines whether the

                                  25

                                  26
                                  27
                                       58
                                         Mot. – ECF No. 6 at 19 (citations omitted); Reply to State Opp’n – ECF No. 47 at 17 (citations
                                       omitted).
                                  28   59
                                            State Bar Opp’n – ECF No. 44 at 22–24.

                                       ORDER – No. 20-cv-06442-LB                        14
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 15 of 18




                                   1   plaintiffs’ proposed modifications to the conditions are reasonable or whether they require

                                   2   fundamental alterations to the program. Crowder, 81 F.3d at 1485.

                                   3         Accommodating the plaintiffs would require different procedures for roughly 100 test takers,

                                   4   some with additional accommodations such as an extended time to take the exam. The plaintiffs

                                   5   do not meaningfully challenge the State Bar’s evidence about feasibility and implementation,

                                   6   except to say that it is a surmountable problem that the State Bar incurred by ignoring the

                                   7   plaintiffs’ needs.60 It may be that the State Bar’s future administration of the bar exam will allow

                                   8   the plaintiffs’ suggested accommodations. But on this record, the State Bar has demonstrated that

                                   9   for the October 2020 bar, the proposed accommodations would fundamentally change, disrupt,

                                  10   and burden the State Bar’s administration of the exam.

                                  11

                                  12   2. Likelihood of Success on the Merits: ADA Claim Against the NCBE
Northern District of California
 United States District Court




                                  13         The NCBE contends that the plaintiffs are not likely to succeed on the merits of the ADA

                                  14   claims for two reasons: (1) the plaintiffs lack standing because the NCBE will allow a remote

                                  15   written MBE, and thus the plaintiffs have not shown an injury fairly traceable to the NCBE that

                                  16   will be redressed by a favorable judicial decision; and (2) the plaintiffs do not state an ADA claim

                                  17   against it.61 The plaintiffs lack standing and are not likely to prevail on the merits of the claim.

                                  18         2.1   Standing

                                  19         Federal-court jurisdiction extends only to “cases” and “controversies.” Raines v. Byrd, 521

                                  20   U.S. 811, 818 (1997); see Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish

                                  21   standing, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

                                  22   challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

                                  23   decision.” Spokeo, 136 S. Ct. at 1547 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

                                  24   (1992)).

                                  25

                                  26
                                  27   60
                                            Reply to State Bar Opp’n – ECF No. 47 at 18–19.
                                  28   61
                                            NCBE Opp’n – ECF No. 42 at 9–16.

                                       ORDER – No. 20-cv-06442-LB                          15
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 16 of 18




                                   1         To establish that an injury is “fairly traceable” to the defendant, “there must be a causal

                                   2   connection between the injury and the conduct complained of[:] the injury has to be “fairly . . .

                                   3   trace[able] to the challenged action of the defendant, and not . . . th[e] result [of] the independent

                                   4   action of some third party not before the court.” Lujan, 504 U.S. at 560 (quoting Simon v. Eastern

                                   5   Ky. Welfare Rights Organization, 426 U.S. 26, 41–42 (1976)).

                                   6         To establish redressability, a plaintiff must show that it is “likely, as opposed to merely

                                   7   speculative, that the injury will be redressed by a favorable decision.” Id. at 561 (quoting Simon

                                   8   426 U.S. 26, 38, 43) (cleaned up). A plaintiff’s burden to demonstrate redressability is “relatively

                                   9   modest.” Renee v. Duncan, 686 F.3d 1002, 1013 (9th Cir. 2012) (quoting Bennett v. Spear, 520

                                  10   U.S. 154, 171 (1997)). A plaintiff “need not demonstrate that there is a ‘guarantee’ that [the]

                                  11   injuries will be redressed by a favorable decision.” Id. (quotation omitted). “[R]ather, a plaintiff

                                  12   need only ‘show a “substantial likelihood” that the relief sought would redress the injury.’” M.S. v.
Northern District of California
 United States District Court




                                  13   Brown, 902 F.3d 1076, 1083 (9th Cir. 2018) (quoting Mayfield v. United States, 599 F.3d 964, 971

                                  14   (9th Cir. 2010)). “If, however, a favorable judicial decision would not require the defendant to

                                  15   redress the plaintiff’s claimed injury, the plaintiff cannot demonstrate redressability, see, e.g.,

                                  16   Mayfield, 599 F.3d at 971, unless she adduces facts to show that the defendant or a third party are

                                  17   nonetheless likely to provide redress as a result of the decision, see Lujan, 504 U.S. at 562.” Id.

                                  18         The NCBE has said that it will allow remote proctoring of the MBE and remote paper tests,

                                  19   and it has told the State Bar this. It contends that the decision about remote testing thus is the State

                                  20   Bar’s decision, and it is not fairly “traceable to [the] NCBE.”62 Under the circumstances, and

                                  21   based on these representations, the plaintiffs do not have Article III standing. The plaintiffs

                                  22   counter that the need for “reasonable security measures” and the NCBE’s requirement of in-person

                                  23   proctoring mean that both defendants’ practices cause their injuries.63 Given the NCBE’s

                                  24   concessions, this is not obviously so. Nonetheless, given the relatively modest burden that the

                                  25   plaintiffs have to establish redressability, the court addresses the ADA claim in the next section.

                                  26
                                  27   62
                                            Id. at 12; Hill Decl. – ECF No. 43 at 5 (¶¶ 18–19).
                                  28   63
                                            Reply to NCBE Opp’n – ECF No. 47-1 at 5–6.

                                       ORDER – No. 20-cv-06442-LB                           16
                                             Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 17 of 18




                                   1         2.2   ADA Claim

                                   2         The NCBE contends that the plaintiffs are not likely to succeed on the merits of the ADA

                                   3   claim because it is not a public accommodation subject to Title III of the ADA.64 The plaintiffs

                                   4   counter that “this distinction is of little consequence” because they have an Unruh Act claim

                                   5   against the NCBE.65 The plaintiffs are not likely to succeed on the merits of the claims.

                                   6         First, the plaintiffs do not challenge the NCBE’s contention that it is not a private

                                   7   establishment that is considered a public accommodation because it is not one of the twelve

                                   8   categories of private establishments listed in Title III of the ADA. See 42 U.S.C. § 12181(7)

                                   9   (listing twelve categories that are considered “public accommodations” if the establishment affects

                                  10   interstate commerce); Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir.

                                  11   2000) ( “public accommodations” are “actual, physical places where goods or services are open to

                                  12   the public, and places where the public gets those goods or services”). They also do not
Northern District of California
 United States District Court




                                  13   meaningfully challenge the NCBE’s contention that it is governed by 42 U.S.C. § 12189, which

                                  14   applies to private entities offering exams and requires the NCBE to offer its exams in a place and

                                  15   manner accessible to disabled individuals or to offer “alternative accessible arrangements.”

                                  16   Finally, they do not challenge the NCBE’s contention that it has done all that it can — given its

                                  17   relative responsibilities compared to the State Bar — to offer the MBE at equally convenient

                                  18   locations and with conditions comparable to those given to non-disabled persons.66

                                  19         Second, the plaintiffs did not cite the Unruh Act in their preliminary-injunction motion and

                                  20   instead challenged both defendants’ conduct collectively under the ADA.67 In any event, the ADA

                                  21   violation is the predicate claim for the Unruh Act claim. The plaintiffs thus are not likely to

                                  22   succeed on the merits of the claim for the same reasons that they are not likely to succeed on the

                                  23   merits of the Title II ADA claim against the State Bar, at least for the October 2020 bar exam.

                                  24

                                  25

                                  26
                                       64
                                            NCBE Opp’n – ECF No. 42 at 13–16.
                                       65
                                            Reply to NCBE Opp’n – ECF No. 47-1 at 6–7.
                                  27   66
                                            NCBE Opp’n – ECF No. 42 at 13–16; cf. Reply to NCBE Opp’n – ECF No. 47-1.
                                  28   67
                                            Mot. – ECF No. 6 at 26–30.

                                       ORDER – No. 20-cv-06442-LB                          17
                                          Case 3:20-cv-06442-LB Document 56 Filed 09/30/20 Page 18 of 18




                                   1   3. Remaining Winter Factors

                                   2       The remaining elements are a likelihood of irreparable harm if an injunction does not issue, the

                                   3   balance of equities tips in the plaintiffs’ favor, and an injunction is in the public interest. Winter,

                                   4   555 U.S. at 20.

                                   5       The plaintiffs have not established irreparable harm. Their concerns about COVID-19, poor

                                   6   performance, and lost professional opportunities are no different than the concerns of any in-

                                   7   person test taker. COVID-19 is a public-health crisis, and it causes understandable stress. But on

                                   8   this record, given the State Bar’s COVID-19 protocols, the harm to the plaintiffs is speculative.

                                   9   The State Bar also has mitigated the harm with its provisional-license program and its lowering of

                                  10   the passing score by 50 points.

                                  11       Given the court’s holdings on the plaintiffs’ likelihood of success on the merits of the claims

                                  12   and irreparable harm, it does not reach the remaining Winter elements.
Northern District of California
 United States District Court




                                  13

                                  14                                              CONCLUSION

                                  15       The court denies the plaintiffs’ motion for a preliminary injunction.

                                  16       IT IS SO ORDERED.

                                  17       Dated: September 30, 2020

                                  18                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  19                                                      United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 20-cv-06442-LB                         18
